--------------------------------------------------------------------------------

EXHIBIT 10.3
 
EMPLOYMENT AGREEMENT




This EMPLOYMENT AGREEMENT (this "Agreement") is effective as of the 10th day of
August 2011, by and between Envision Solar International, Inc., a Nevada
corporation (the "Company"), and Christopher Caulson, an individual
("Employee"), and is made with respect to the following facts:


R E C I T A L S


A.           The Company and the Employee wish to ensure that the Company will
receive the benefit of Employee's loyalty and service.


B.           In order to help ensure that the Company receives the benefit of
Employee's loyalty and service, the parties desire to enter into this formal
Employment Agreement to provide Employee with appropriate compensation
arrangements and to assure Employee of employment stability.


C.           The parties have entered into this Agreement for the purpose of
setting forth the terms of employment of the Employee by the Company.
  
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, THE PARTIES HERETO AGREE AS FOLLOWS:


1.           Employment of Employee and Duties. The Company hereby hires
Employee and Employee hereby accepts employment upon the terms and conditions
described in this Agreement. During the period from November 1, 2010 to present,
the Company acknowledges that the Employee was providing services to the Company
as a Chief Financial Officer.  Commencing on August 10, 2011, the Employee shall
be named Chief Financial Officer of the Company with all of the duties,
privileges and authorities usually attendant upon such office, including but not
limited to responsibility for the day-to-day management of the Company’s
financial and accounting operations.  Subject to (a) the general supervision by
the Chief Executive Officer and the Board of Directors, and (b) the Employee's
duty to report to the Chief Executive Officer and the Board of Directors
periodically, as specified by them from time-to-time, Employee shall have all of
the authority to perform his employment duties for the Company.


2.           Time and Effort.  Employee agrees to devote his full working time
and attention to the management of the Company's business affairs, the
implementation of its strategic plan as determined by the current Chief
Executive Officer and the Board of Directors, and the fulfillment of his duties
and responsibilities as the Company's Chief Financial Officer.  Expenditure of a
reasonable amount of time for personal matters and business and charitable
activities shall not be deemed to be a breach of this Agreement, provided that
those activities do not materially interfere with the services required to be
rendered to the Company under this Agreement.


3.           The Company's Authority.  Employee agrees to comply with the
Company's rules and regulations as adopted by the Company's Board of Directors
and Chief Executive Officer regarding performance of his duties, and to carry
out and perform those orders, directions and policies established by the Company
with respect to his engagement.  Employee shall promptly notify the Chief
Executive Officer and/or the Company's Board of Directors of any objection he
has to the Board's directives and the reasons for such objection.
   
 
1

--------------------------------------------------------------------------------

 
  
4.           Noncompetition by Employee.  During the term of this Agreement, the
Employee shall not, directly or indirectly, either as an employee, employer,
consultant, agent, principal, partner, stockholder (in a private the Company),
corporate officer, director, or in any other individual or representative
capacity, engage or participate in any business that is in direct competition
with the business of the Company or its affiliates.


5.           Term of Agreement.  This Agreement shall commence to be effective
as of August 10, 2011 (the “Commencement Date”), and shall continue until
January 1, 2016, unless terminated as provided in Section 15 of this Agreement.


6.           Confidential Information: Nondisclosure Covenant.


6.1.           Confidential Information.  As used herein the term “Confidential
Information” shall mean all customer and contract lists, records, financial
data, trade secrets, business and marketing plans and studies, manuals for
employee and personnel policies, manufacturing and/or production manuals,
computer programs and software, strategic plans, formulas, manufacturing and
production processes and techniques (including without limitation types of
machinery and equipment used together with improvements and modifications
thereon), tools, applications for patents, designs, models, patterns, drawings,
tracings, sketches, blueprints, and all other similar information developed
and/or used by the Company in the course of its business and which is not known
by or readily available to the general public.


6.2           Nondisclosure Covenant.  Employee acknowledges that, in the course
of performing services for and on behalf of the Company, Employee has had and
will continue to have access to Confidential Information.  Employee hereby
covenants and agrees to maintain in strictest confidence all Confidential
Information in trust for the Company, its successors and assigns, and to
disclose such information only on a “need-to-know” basis in furtherance and for
the benefit of the Company’s business.  During the period of Employee’s
employment with the Company and at any and all times following Employee’s
termination of employment for any reason, including without limitation,
Employee’s voluntary resignation or involuntary termination with or without
cause, Employee agrees to not misappropriate, utilize for any purpose other than
for the direct benefit of the Company, or disclose or make available to anyone
outside the Company’s organization, any Confidential Information or anything
relating thereof without the prior written consent of the Company, which consent
may be withheld by the Company for any reason or no reason at all.


6.3           Return of Property.  Upon Employee’s termination of his employment
with the Company for any reason, including without limitation Employee’s
voluntary resignation or involuntary termination with or without cause, Employee
hereby agrees to promptly return to the Company’s possession all copies of any
writings, computer discs or equipment, drawings or any other information
relating to Confidential Information which are in Employee’s possession or
control. Employee further agrees that, upon the request of the Company at any
time during Employee’s period of employment with the Company, Employee shall
promptly return to the Company all such copies of writings, computer discs or
equipment, drawings or any other information relating to Confidential
Information which are in Employee’s possession or control.


6.4           Rights to Inventions and Trade Secrets.  Employee hereby assigns
to the Company all right, title and interest in and to any ideas, inventions,
original works or authorship, developments, improvements or trade secrets which
Employee solely or jointly has conceived or reduced to practice, or will
conceive or reduce to practice, or cause to be conceived or reduced to practice
during his employment with the Company.  All original works of authorship which
are made by Employee (solely or jointly with others) within the scope of
Employee’s services hereunder and which are protectable by copyright are “works
made for hire,” as that term is defined in the United States Copyright Act.
   

 
2

--------------------------------------------------------------------------------

 
   

7.           Noninterference and Nonsolicitation Covenants.  In further
reflection of the Company’s important interests in its proprietary information
and its trade, customer, vendor and employee relationships, Employee agrees
that, during the 12 month period following the termination of Employee’s
employment with the Company for any reason, including without limitation
Employee’s voluntary resignation or involuntary termination for cause, Employee
will not directly or indirectly, for or on behalf of any person, firm,
corporation or other entity, (a) interfere with any contractual or other
business relationships that the Company has with any of its customers, clients,
service providers or materials suppliers as of the date of Employee’s
termination of employment, or (b) solicit or induce any employee of the Company
to terminate his/her employment relationship with the Company.


8.           Compensation.  During the term of this Agreement, the Company shall
pay the following compensation to Employee:


8.1           Annual Compensation.  Employee shall be paid a fixed salary of
$165,000 per annum, which will be paid in twenty-four installments of $6,875 for
periods that end on the fifteenth and last day of each month (“Annual
Compensation”).


8.2           Additional Compensation.  In addition to the compensation set
forth in Section 8.1 of this Agreement, Employee is eligible for a quarterly and
annual bonus based on criteria which will be agreed to and defined through
conversations with the Chief Executive Officer. Employee’s total bonus will be
in the zero to fifty percent (50%) range, or greater, of the Annual Compensation
in any given year based on the Chief Executive Officer’s evaluation of the
Employee's definable efforts, accomplishments and similar contributions. The
bonus will also be based on a consideration of increases in shareholder value,
efforts made by the Employee to effect mergers or acquisitions for the Company,
if applicable, and other positive results for shareholders based on efforts by
the Employee. The Employee's individual performance goals will be set out in
writing by the Chief Executive Officer and will result from strategic and
tactical planning discussions between the Employee, the Chief Executive Officer
and members of the Board of Directors. The distribution of the Employee's total
bonus between quarterly and annual payments will be decided during the same
discussions by the same stakeholders. Any quarterly bonus due will be paid
following the end of each of the Company’s fiscal quarters.  Any annual bonus
earned will be paid net of any quarterly bonuses paid. The Employee must be an
active employee at the end of each fiscal quarter to receive bonuses.


8.3           Stock Incentives.  As of August 10, 2011, the Company will grant
to the Employee 2,700,000 stock options to purchase 2,700,000 shares of the
Company’s Common Stock, having an exercise price of $0.27 per share and an
exercise period of ten years after the date of grant in accordance with the
terms and conditions of the Company 2011 Stock Incentive Plan (the “Plan”), with
a vesting schedule as follows: one third upon grant (deemed to be August 11,
2011) and one third on November 1, 2011 and one third on November 1, 2012 until
the remaining stock options have vested. Upon recommendation of the Compensation
Committee of the Company’s Board of Directors and approval of the Company’s full
Board of Directors, the Employee may be granted additional stock options to
purchase additional stock of the Company, depending on the achievement of
Company operating milestones such as annual gross revenue and EBIDTA, or time
served as an employee, to be established by the Board of Directors of the
Company.
  

 
3

--------------------------------------------------------------------------------

 
    

9.           Fringe Benefits.  Employee shall be entitled to all fringe benefits
that the Company or its subsidiaries may make available from time-to-time for
persons with comparable positions and responsibilities.  Without limitation,
such benefits shall include participation in any life and disability insurance
programs, profit incentive plans, pension or retirement plans, and bonus plans
as are maintained or adopted from time-to-time by the Company. The Company shall
also provide Employee with any medical and dental group insurance coverage or
equivalent coverage for Employee and his dependents as are maintained or adopted
from time-to-time by the Company.  The medical and dental insurance coverage
shall begin at such time as the Company adopts such plans and shall continue
throughout the term of this Agreement.


10.           Office and Staff.  In order to enable Employee to discharge his
obligations and duties pursuant to this Agreement, the Company agrees that it
shall provide suitable office space for Employee in San Diego, California,
together with all necessary and appropriate supporting staff and secretarial
assistance, equipment, stationery, books and supplies as the Company can
reasonably make available as it evolves.  Employee agrees that the office space
and supporting staff presently in place is suitable for the purposes of this
Agreement.


11.           Reimbursement of Expenses.  The Company shall reimburse Employee
for all reasonable travel, mobile telephone, promotional and entertainment
expenses incurred in connection with the performance of Employee's duties
hereunder, subject to Section 12 of this Agreement with respect to automobile
expenses.  Employee's reimbursable expenses shall be paid promptly by the
Company upon presentment by Employee of an itemized list of invoices describing
such expenses.  All compensation provided in Sections 8, 9, 11 and 12 of this
Agreement shall be subject to customary withholding tax and other employment
taxes, to the extent required by law.


12.           Automobile.  Notwithstanding anything else herein to the contrary,
the Company shall pay to the Employee a fixed amount equal to the standard
published governmental mileage rate per mile for each mile driven during the
term of this Agreement as reimbursement to the Employee for all expenses
incurred by the Employee for the use of his automobile for Company business
purposes, including but not limited to depreciation, repairs, maintenance,
gasoline and insurance. After the expiration of the first year of the term of
this Agreement, the Company’s Board of Directors will review and may in its
discretion determine to increase the Employee’s automobile allowance, or
authorize the Company to lease an automobile for the Employee.  Employee shall
not be entitled to any other reimbursement for the use of his automobile for
business purposes.


13.           Vacation. Employee shall be entitled to four weeks of paid
vacation per year or pro rata portion of each year of service by Employee under
this Agreement, not to be taken consecutively without the prior approval of the
Company’s Chief Executive Officer which will not be unreasonably withheld. The
Employee shall be entitled to the holidays provided in the Company's established
corporate policy for employees with comparable duties and responsibilities.
Starting on the second anniversary of employment Employee will be entitled to
five weeks of paid vacation and starting on the fifth anniversary Employee will
be entitled to six weeks paid vacation. Vacation will be earned and accrued on a
prorated basis throughout a given employment year.


14.           Rights In And To Inventions And Patents.


14.1           Description of Parties' Rights.  The Employee agrees that with
respect to any inventions made by him or the Company during the term of this
Agreement, solely or jointly with others, (i) which are made with the Company's
equipment, supplies, facilities, trade secrets or time, or (ii) which relate to
the business of the Company or the Company's actual or demonstrably anticipated
research or development, or (iii) which result from any work performed by the
Employee for the Company, such inventions shall belong to the Company.  The
Employee also agrees that the Company shall have the right to keep such
inventions as trade secrets, if the Company chooses.
  
 
4

--------------------------------------------------------------------------------

 
    
14.2           Disclosure Requirements.  For purposes of this Agreement, an
invention is deemed to have been made during the term of this Agreement if,
during such period, the invention was conceived or first actually reduced to
practice.  In order to permit the Company to claim rights to which it may be
entitled, the Employee agrees to disclose to the Company in confidence the
nature of all patent applications filed by the Employee during the term of this
Agreement.


15.           Termination.  This Agreement may be terminated in the following
manner and not otherwise:


15.1           Mutual Agreement.   This Agreement may be terminated by the
mutual written agreement of the Company and Employee to terminate.


15.2           Termination by Employee for Breach.  Employee may at his option
and in his sole discretion terminate this Agreement for the material breach by
the Company of the terms of this Agreement if the Company has not cured the
breach within 30 days of receipt of written notice of the breach from the
Employee.  In the event of such termination, Employee shall give the Company 30
day’s prior written notice.


15.3           Termination by the Company for Breach.  The Company may at its
option terminate this Agreement in the event that the Employee breaches this
Agreement, is convicted of committing a felony under federal, state or local
law, commits gross negligence in the performance of his duties under this
Agreement, or breaches his fiduciary duty to the Company, to the Board of
Directors or to the Company’s shareholders; provided, however, that the Company
shall give the Employee written notice of specific instances for the basis of
any termination of this Agreement by the Company pursuant to Section 15.3 of
this Agreement.  Employee shall have a period of 10 days after said notice in
which to cease the alleged violations before the Company may terminate this
Agreement.  If Employee ceases to commit the alleged violations within said 10
day period, the Company may not terminate this Agreement pursuant to this
Section.  If Employee continues to commit the alleged violations after said
10-day period, the Company may terminate this Agreement immediately upon written
notification to Employee.


15.4           Termination Upon Death.  This Agreement shall terminate upon the
death of the Employee.


15.5           Termination Upon the Disability of the Employee.  This Agreement
shall terminate upon the disability of the Employee.  As used in the previous
sentence, the term "disability" shall mean the complete disability to discharge
Employee's duties and responsibilities for a continuous period of not less than
six months during any calendar year.  Any physical or mental disability which
does not prevent Employee from discharging his duties and responsibilities in
accordance with usual standards of conduct as determined by the Company in its
reasonable opinion shall not constitute a disability under this Agreement.


15.6           Termination As A Result of A Change in Control of the
Company.  “Change of Control” is defined as a sale of all or substantially all
of the Company’s assets or more than fifty percent (50%) of the Company’s
outstanding stock, to a purchaser, in a single transaction or a series of
related transactions, or a merger pursuant to which the Company is not the
surviving corporation, with any entity which is unaffiliated with the Company.
In the event of a Change in Control of the Company, if the Employee, negotiating
in good faith, is unable to come to an agreement with the surviving Company
regarding an employment agreement, then the Employee may terminate this
Agreement.
   
 
5

--------------------------------------------------------------------------------

 
    
15.7           Other Termination by Employee.  If this Agreement is terminated
by Employee in writing for a reason other than the Company’s breach of this
Agreement (i.e. voluntary resignation) then (a) Employer shall not be entitled
to assert any claim against the Employee for consequential or indirect damages
or for lost profits as a result of the termination; and (b) Employee shall not
be entitled to any rights set forth in Section 16 of this Agreement except that
Employee shall be entitled to the right to exercise vested options, if any, for
a period of 90 days after the date of the written notification of termination by
the Employee.


16.           Improper Termination.  If this Agreement is terminated by Employee
for any reason pursuant to Section 15.2 or 15.6 of this Agreement or by the
Company in any manner except specifically in accordance with Section 15.1, 15.3,
15.4 or 15.5 of this Agreement, then (i) the Company shall immediately pay to
the Employee a lump sum payment equal to the sum of the Employee’s entire Annual
Compensation and 100% of his bonus potential except that in the event of a
termination as a result of a  Change in Control of the Company, the Company
shall immediately pay to Employee a lump sum equal to the sum of two years of
Employee's entire Annual Compensation and 100% of his bonus potential for such
two year period,  (ii) Employee shall be entitled to all of the benefits under
Section 7 of this Agreement, as amended, for a period of two years from the
termination, and (iii) if applicable, all unvested stock options owned by
Employee will immediately vest, Employee shall be entitled to exercise all
vested stock options which he owns for the entire remaining exercise period of
the stock options, no such stock options shall terminate prior to said
expiration dates, and no “severance” shall be deemed to have occurred under the
Company’s Plan or under existing Stock Option Agreements covering said stock
options. It is specifically agreed that in such event Employee shall have no
duty to mitigate his damages by seeking comparable, inferior or different
employment.


17.           Assignability of Benefits.  Except to the extent that this
provision may be contrary to law, no assignment, pledge, collateralization or
attachment of any of the benefits under this Agreement shall be valid or
recognized by the Company.  Except as provided by law, payment provided for by
this Agreement shall not be subject to seizure for payment of any debts or
judgments against the Employee, nor shall the Employee have any right to
transfer, modify, anticipate or encumber any rights or benefits hereunder;
provided that any stock issued by the Company to the Employee pursuant to this
Agreement shall not be subject to Section 16 of this Agreement.


18.           Indemnification of Employee.  Pursuant to the provisions and
subject to the limitations of the California Corporations Code, and in
particular Sections 204 and 317 therein, the Company shall indemnify and hold
Employee harmless as provided in Sections 18.1, 18.2 and 18.3 of this
Agreement.  The Company shall, upon the request of Employee, assume the defense
and directly bear all of the expense of any action or proceedings which may
arise for which Employee is entitled to indemnification pursuant to this
Section.


18.1           Indemnification of Employee for Actions by Third Parties.  The
Company hereby agrees to indemnify and hold Employee harmless from any
liability, claims, fines, damages, losses, expenses, judgments or settlements
actually incurred by him, including but not limited to reasonable attorneys'
fees and costs actually incurred by him as they are incurred, as a result of
Employee being made at any time a party to, or being threatened to be made a
party to, any proceeding (other than an action by or in the right of the
Company, which is addressed in Section 18.2 of this Agreement), relating to
actions Employee takes within the scope of his employment as the Chief Financial
Officer of the Company or in any other employment capacity, or in his role as a
director of the Company, provided that Employee acted in good faith and in a
manner he reasonably believed to be in the best interest of the Company and, in
the case of a criminal proceeding, had no reasonable cause to believe his
conduct was unlawful.
   
 
6

--------------------------------------------------------------------------------

 
  
18.2           Indemnification of Employee for Actions in the Right of the
Company. The Company hereby agrees to indemnify and hold Employee harmless from
any liability, claims, damages, losses, expenses, judgments or settlements
actually incurred by him, including but not limited to reasonable attorneys'
fees and costs actually incurred by him as they are incurred, as a result of
Employee being made a party to, or being threatened to be made a party to, any
proceeding by or in the right of the Company to procure a judgment in its favor
by reason of any action taken by Employee as an officer, director or agent of
the Company, provided that Employee acted in good faith in a manner he
reasonably believed to be in the best interests of the Company and its
shareholders, and provided further, that no indemnification by the Company shall
be required pursuant to this Section 18.2 (i) for acts or omissions that involve
intentional misconduct or a knowing and culpable violation of law, (ii) for acts
or omissions that Employee believed to be contrary to the best interests of the
Company or its shareholders or that involve the absence of good faith on the
part of Employee, (iii) for any transaction from which Employee derived an
improper personal benefit, (iv) for acts or omissions that show a reckless
disregard by Employee of his duties to the Company or its shareholders in
circumstances in which Employee was aware, or should have been aware, in the
ordinary course of performing his duties, of a risk of serious injury to the
Company or its shareholders, (v) for acts or omissions that constitute an
unexcused pattern of inattention that amounts to an abdication of Employee's
duties to the Company or its shareholders, or (vi) for any other act by Employee
for which Employee is not permitted to be indemnified under the California
Corporations Code.  Furthermore, the Company has no obligation to indemnify
Employee pursuant to this Section 18.2 in any of the following circumstances:


A.   In respect of any claim, issue, or matter as to which Employee is adjudged
to be liable to the Company in the performance of his duties to the Company and
its shareholders, unless and only to the extent that the court in which such
action was brought determines upon application that, in view of all the
circumstances of the case, he is fairly and reasonably entitled to indemnity for
the expenses and then only in the amount that the court shall determine.


B.   In the event of the application of Section 18.2(A), then for amounts paid
in settling or otherwise disposing of a threatened or pending action without
court approval.


C.   In the event of the application of Section 18.2(A), then for expenses
incurred in defending a threatened or pending action which is settled or
otherwise disposed of without court approval.


18.3           Reimbursement.  In the event that it is determined by a trier of
fact that Employee is not entitled to indemnification by the Company pursuant to
Sections 18.1 or 18.2 of this Agreement, then Employee is obligated to reimburse
the Company for all amounts paid by the Company on behalf of Employee pursuant
to the indemnification provisions of this Agreement.  In the event that Employee
is successful on the merits in the defense of any proceeding referred to in
Sections 18.1 or 18.2 of this Agreement, or any related claim, issue or matter,
then the Company will indemnify and hold Employee harmless from all fees, costs
and expenses actually incurred by him in connection with the defense of any such
proceeding, claim, issue or matter.


19.           Directors' and Officers' Liability Insurance.  The Company will
utilize its best efforts in good faith to purchase directors' and officers'
liability insurance for the officers and directors of the Company, which would
include the same coverage for Employee.  The Company covenants to maintain in
effect a directors’ and officers’ liability insurance policy on the same terms
and conditions as applicable to all other officers and directors of the Company.
  
 
7

--------------------------------------------------------------------------------

 
   
20.           Notice.  All notices and other communications required or
permitted hereunder shall be in writing or in the form of an e-mail (confirmed
in writing) to be given only during the recipient’s normal business hours unless
arrangements have otherwise been made to receive such notice by e-mail outside
of normal business hours, and shall be mailed by registered or certified mail,
postage prepaid, or otherwise delivered by hand, messenger, or e-mail (as
provided above) addressed (a) if to the Employee, at the address for such
Employee set forth on the signature page hereto or at such other address as such
Employee shall have furnished to the Company in writing or (b) if to the
Company, to its principal executive offices and addressed to the attention of
the Chief Executive Officer, or at such other address as the Company shall have
furnished in writing to the Employee.


In case of the Company:


Envision Solar International
7675 Dagget Street
Suite 150
San Diego, CA 92111
Attention: Chief Executive Officer




In case of the Employee:


Christopher Caulson
the address on file with the Company as supplied by Employee.


21.           Attorneys' Fees.  In the event that any of the parties must resort
to legal action in order to enforce the provisions of this Agreement or to
defend such suit, the prevailing party shall be entitled to receive
reimbursement from the nonprevailing party for all reasonable attorneys' fees
and all other costs incurred in commencing or defending such suit.


22.           Entire Agreement.  This Agreement embodies the entire
understanding among the parties and merges all prior discussions or
communications among them, and no party shall be bound by any definitions,
conditions, warranties, or representations other than as expressly stated in
this Agreement or as subsequently set forth in a writing signed by the duly
authorized representatives of all of the parties hereto.


23.           No Oral Change; Amendment.  This Agreement may only be changed or
modified and any provision hereof may only be waived by a writing signed by the
party against whom enforcement of any waiver, change or modification is
sought.  This Agreement may be amended only in writing by mutual consent of the
parties.


24.           Severability.  In the event that any provision of this Agreement
shall be void or unenforceable for any reason whatsoever, then such provision
shall be stricken and of no force and effect.  The remaining provisions of this
Agreement shall, however, continue in full force and effect, and to the extent
required, shall be modified to preserve their validity.


25.           Applicable Law.  This Agreement shall be construed as a whole and
in accordance with its fair meaning.  This Agreement shall be interpreted in
accordance with the laws of the State of California, and venue for any action or
proceedings brought with respect to this Agreement shall be in the County of Los
Angeles in the State of California.
   
 
8

--------------------------------------------------------------------------------

 
   
26.           Successors and Assigns.  Each covenant and condition of this
Agreement shall inure to the benefit of and be binding upon the parties hereto,
their respective heirs, personal representatives, assigns and successors in
interest.  Without limiting the generality of the foregoing sentence, this
Agreement shall be binding upon any successor to the Company whether by merger,
reorganization or otherwise.












[SIGNATURES ON FOLLOWING PAGE]
 
 
 
9

--------------------------------------------------------------------------------

 
    

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.


      

THE COMPANY:
Envision Solar International, Inc.
A Nevada corporation
    Attest: /s/ Robert Noble  
Robert Noble
Chairman
/s/ Jay Potter                                  Director               EMPLOYEE:
By: /s/ Christopher Caulson   Christopher Caulson

 

 
 
 
10

--------------------------------------------------------------------------------